I concur in all of the opinion of my learned brother except what is said of St. Louis v. United Railways, 263 Mo. 387. That case is a misconception of the law in the instant case. There is no question that there may be a property tax, ad valorem, on a given article of property, and in addition the use of the same property may be subjected to a license or privilege tax. In other words, an automobile may be taxed as property, and in addition its use upon the streets and public roads be subject to a license or privilege tax, and such would not be double taxation. The object of both taxes may be to produce revenue. What is known as the St. Louis Mill Tax case, was double taxation from any angle you view it. By statute its franchise rights were made property. Everything the railroad company had, except the mere right of corporate existence, was made property, and the right to run its cars upon the street was property, under that statute, and was valued, assessed and taxed as property and as the cars were taxed. *Page 618 
The right to operate on the streets, being made property by the statute, and subject to taxation under the statute, any further tax upon the privilege or right would be double taxation, because a tax upon property. This because the statute made the privilege property.
Another idea of the Mill Tax case is found in the fact that when the city granted the railway company the right to run its cars upon the streets, it exacted of the railway an annual tax for that privilege, which was being paid at the time of the levy of the so-called mill tax. This tax provided for in the ordinance granting the privilege was a license or privilege tax, and the mill tax was a license or privilege tax for the exercise of the same privilege, i.e. the operation of cars upon the streets. There was double taxation of the same privilege. [St. Louis v. United Railways, 263 Mo. l.c. 466 et seq.]
But this Mill Tax case, in fact, is not this case. Here we have the automobile taxed as property, and then we have a privilege tax upon its use upon the public highways. These are two different classes of taxes, and not double taxation. To have double taxation the two taxes must be of the same general class. Two property taxes upon the same property is double taxation. So also, two license or privilege taxes on the same privilege is double taxation. But that is not this case. With the exception herein noted, I concur.